         ^
  Fill in this information to identify your case:

                           LAMONTOAKLEY
                           First Name                         Middle Name                       LastName
  Debtor 2
  (Spouseif, filing)       First Name                         MiddleName                        Last Name


  United States Bankruptcy Court for the:               DISTRICT OF ARIZONA

  Case number
  (if known)
                                                                                                                                                    D Check if this is an
                                                                                                                                                      amended filing
                                                                       ny^                                                                             USBC CLR!( PHK
 Official Form 106Sum                                                                                                                            2019 APR 1 PM3^52
 Summa                 of Your Assets and Liabilities and Certain Statistical Information                                                                     12/15
 Beas^completeandaccurateaspossible.Jlftwomarriedpeoplearefilingtogether,bothareequallyresponsibleforsupplyingcorrect
 information.Filloutall ofyourschedulesfirst;thencompletetheinformationonthisform.Ifyoua'refilingamendedschedules'aftervoufile
 your original forms, you must fill out a new Summary and check the box at the top of this page.
 Part 1:        Summarize Your Assets

                                                                                                                                                       Your assets
                                                                                                                                                       Value of what you own

 1      ScheduleA/B: Property(OfficialForm 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B.                                                                                         $                   0. 00
        1b. Copy line 62, Total personal property, from ScheduleA/B.                                                                                    $             38, 850. 00
        1c. Copy line 63, Total of all property on Schedule A/B.                                                                                        $             38,850.00
 Part 2:       Summarize Your Liabilities

                                                                                                                                                       Your liabilities
                                                                                                                                                       Amount you owe
 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
       2a. Copy the total you listed in Column A, Amount ofclaim, at the bottom ofthe last page of Part 1 of Schedule D...                             $              23, 388. 00
 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
       3a. Copy thetotal claimsfrom Part 1 (priority unsecuredclaims) from line6e of ScheduleE/F.................................                      $              40,000.00

       3b.Copy thetotalclaimsfromPart2 (nonpriority unsecured claims)from line6j ofScheduleE/F............................                             $              41.500.00

                                                                                                                            Your total liabilities $             104, 888. 00

 Part 3:       Summarize Your Income and Ex enses

 4.    Schedule I: Your Income (Official Form 1061)
       Copy your combined monthly income from line 12 of Schedule /...........................................................................         $               3, 369. 00

 5.    Schedule J: Your Expenses (Official Form 106J)
       Copyyourmonthlyexpensesfrom line22cof ScheduleJ..........................................................................                       $              3, 363. 00
 Part 4:       Answer These Questions for Administrative and Statistical Records

6. Areyou filing for bankruptcy underChapters7, 11, or 13?
       D No.Youhavenothingto reportonthispartoftheform.Checkthisboxandsubmitthisformtothecourtwithyourotherschedules.
               Yes
7.    Whatkind of debt do you have?

               Your_debts arePrimarily consumerd®bts.- Consumer debtsarethose "incurred byan individual primarily fora personal, family, or
               householdpurpose." 11 U.S.C. § 101(8).Filloutlines8-9gforstatisticalpurposes.28 U.S.C. § 159. - ' ~ ~. -. -..-., .-....."
      [^ Yourdebtearenotprimarilyconsumerdebts.Youhavenothingtoreportonthispartoftheform.Checkthisboxandsubmitthisformto
               the court with your other schedules.
 Official Form 106Sum             Summaiy ofYourAssets and Liabilities andCertain Statistical Information page 1 of 2
SoftwareCopyright(c)1996.2018BestCase,LLC-www.bestcase.com                                                ^ CaseBankruptcy
           Case 2:19-bk-03719-DPC Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00 Desc
                                                         Main Document        Page 1 of 36
  Debtor 1     LAMONT OAKLEY                                                               Case number (if known)

  8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Irorm
        122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                4, 492. 00


  9.    Copy the following special categories of claims from Part4, line 6 of ScheduleE/F:

                                                                                                      Total claim
        From Part4 on ScheduleE/F, copy thefollowing:
        9a. Domestic support obligations (Copy line 6a.)                                               $                  0.00
        9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                      $            40, 000. 00
        9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)            $                  0. 00
        9d. Student loans. (Copy line 6f.)                                                             $                  0. 00
        9e. Obligations arising out of a separation agreement or divorce that you did not report as
            priority claims. (Copy line 6g.)                                                           $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)         h$                  0.00


       9g. Total. Add lines 9a through 9f.                                                                      40, 000. 00




OfficialForm 106Sum                            SummaryofYourAssets and LiabilitiesandCertainStatisticalInformation                      page 2 of 2
SoftwareCopyright(c) 1996-2018BestCase, LLC- www.bestcase.com                                                                     Bast Case Bankruptcy

           Case 2:19-bk-03719-DPC                          Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                        Desc
                                                           Main Document    Page 2 of 36
   Fill in this information to identify your case and this filing:
                               LAMONT OAKLEY
                               First Name                        MiddleName                        Last Name

   Debtor 2
   (Spouse, rf filing)         First Name                        Middle Name                       Last Name


   United States BankruptcyCourtforthe: DISTRICTOFARIZONA

  Case number
                                                                                                                                                             D     Check ifthis is an
                                                                                                                                                                   amended filing


 Official Form 106A/B
 Schedule A/B: Prope                                                                                                                                              12/15
 lI!^?-c,?^?tT.^!y'5e^rately l.is?and .descl'ib?items' Li?.t.a".^sset o"ly once- Ifan assetfits in morethan onecategory, listthe assetin thecategory whereyou
 ?!ll"l<-it-Ste-b?^t' Beascomptete andaccurate as possible. Iftwo married people arefiling together, both areequaUy responsible forsupptymg'TOrrect
 information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your'name and case number (if known).
 Answer every question.

  Part 1: DescribeEach Residence, Building, Land,or Other Real EstateYou Ownor Havean Interest In

 1 Doyou own or have any legal or equitable interest in any residence, building, land, orsimilar property?

           No. Go to Part 2.
    D Yes. Where istheproperty?

  Part 2:      Describe Your Vehicles


 ?-°.YO_"ow,n>l?a!se-0, ^hav®le9al orequitable interest in anyvehicles, whetherthey are registered or not? Includeanyvehicles you ownthat
 someone else drives. Ifyou lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.
 3. Cars,vans, trucks, tractors, sport utility vehicles, motorcycles
    D No
          Yes


   3. 1      Make:       MITSUBISHI                                Who has an interest in the property? Checkone                    Do not deductsecured claims or exemptions. Put
                                                                                                                                    the amount of any secured claims on Schedule D:
             Model:      OUTLANDER                                     Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
             Year:    2018                                         D Debtor2 only                                                   Current value of the      Current value of the
             Approximate mileage:                                  D Debtor 1 and Debtor2 only                                      entire property?          portion you own?
             Other information:                                    D At leastoneofthedebtorsandanother

                                                                   D Check ifthis is community property                                      $23,000.00                $23, 000. 00
                                                                       (see instructions)




4. Watercraft,aircraft, motor homes,ATVsand otherrecreationalvehicles, othervehicles, and accessories
   Examples:Boats,trailers, motors, personalwatercraft,fishingvessels, snowmobiles,motorcycleaccessories
          No
   D Yes



 5 Addthe dollarvalue ofthe portion you ownforall ofyourentries from Part2, including any entries for
    .
        pages you have attached for Part 2. Write that number here.............................................. _..... '....................... =>                 $23,000.00

 Part 3:       Describe Your Personal and Household Items
 Doyou ownorhaveanylegalorequitableinterestin anyofthefollowingitems?                                                                                      Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.
6. Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
    D No
Official Form 106A/B                                                           ScheduleA/B: Property                                                                           page 1
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com
                                                                                                                                                                    Best Case Bankruptcy
               Case 2:19-bk-03719-DPC                              Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                                                   Desc
                                                                   Main Document    Page 3 of 36
   Debtor 1        LAMONTOAKLEY                                                                   Case number (ifknown)

            Yes. Describe.....


                                    BEDROOM FURNITURE $100: 1 BED 2 NIGHT STANDS
                                    KITCHEB $50: POTS, PANS, PLATES, UTENSILS
                                    DININGROOMFURNITURE$200:TABLE,4 CHAIRS                                                                     $350. 00

  7. Electronics
      Examples:Televisionsandradios;audio,video,stereo,anddigitalequipment;computers,printers,scanners;musiccollections;electronicdevices
                     includingcell phones,cameras, mediaplayers, games
      D No
            Yes. Describe.....

                                    55" TV                                                                                                    $300. 00

  8. Collectibles of value
      Examples:Antiquesandfigurines;paintings,prints,orotherartwork;books,pictures,orotherartobjects;stamp,coin,orbaseballcardcollections:
                                    >, memorabilia, collectibles                                     ...        ,         -----.. -. --.. -.. -.. -,
           No
     D Yes. Describe.....

 9. Equipmentfor sports and hobbies
      Examples: Sports, photographic, exercise, and other hobbyequipment; bicycles, pooltables, golfclubs, skis; canoesand kavaks: caroentrv tools;
                    musical instruments                                            -     .   .-        . --, -_.. ----..-.._, "...,.,."..", ^^,
           No
     a Yes. Describe.....

 10. Firearms
       Examples:Pistols,rifles,shotguns,ammunition,andrelatedequipment
           No
     D Yes. Describe.....

 11. Clothes
       Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
     D No
           Yes. Describe.....

                                  CLOTHING                                                                                                   $200.00

 12. Jewelry
      Examples:Everydayjewelry,costumejewelry,engagementrings,weddingrings,heirloomjewelry,watches,gems,gold,silver
           No
    a Yes. Describe.....
13. Non-farm animals
    Examples: Dogs, cats, birds, horses
      No
    D Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aidsyou didnot list
       No
    d Yes. Give specific information.....


 15 Add"1edo"arvalueofa"ofyou''entries from part3. includinganyentriesforpagesyou haveattached
                   i. Write that number here                                                                                            $850.00

 Part 4:    Describe Your Financial Assets

   o youownorhaveanylegalorequitableinterestinanyofthefollowing?                                                            Current value of the
                                                                                                                            portion you own?
                                                                                                                            Do not deduct secured
                                                                                                                            claims or exemptions.
OfficialForm 106A/B                                               ScheduleA/B:Property                                                          page 2
SoftwareCopyright(c) 1996-2018BestCase, LLC-www.bestcase.com
                                                                                                                                     Best CaseBankruptcy
                Case 2:19-bk-03719-DPC                         Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                         Desc
                                                               Main Document    Page 4 of 36
      Debtor 1        LAMONT OAKLEY                                                                                           Case number(ifknown)

      16. Cash
           Examples: Money you haveinyourwallet, inyourhome, ina safedeposit box, andon handwhen you fileyour petition
              No
         D Yes..

   17. Deposits of money
          Examples:9Sn9_sa.vln?s^rothe^financial accounts;^certificatesofdeposit;sharesincreditunions,brokeragehouses,andothersimilar
                           institutions. Ifyou havemultiple accountswiththe same institution, listeach^ ------ -. --a-..--^,
          No
        D Yes.                                                                          Institution name:

   18. Bonds, mutualfunds,or publicly tradedstocks
          Examples:Bondfunds,investmentaccountswithbrokeragefirms,moneymarketaccounts
            No
        D Yes..................                  Institution or issuer name:
   19
         5tpyebnli2etraded         8tocR and interests       in   incorporated      and     ""incorporated businesses, including          an   interest in an LLC, partnerehip.         and

           No
        D Yes. Givespecificinformationaboutthem.
                                            Name ofentity:                                                                    % ofownership:
  20 Gov®rr'mentandcol'Poratebondsandothernegotiableandnon-negotiableinstruments
     Negotiable."1strljmentsincludePersonalchecks,cashiers'checks7prom1sso~ry'notes"and'mOTeyorders.
     Non-negotiable instruments are those you cannot transfer to someone by'signingor'deiive'nng"themu
           No
        a Yes. Give specific information about them
                                            Issuer name:

  21. Retirement or pension accounts
        ^amp/es;InterestsinIRA,ERISA,Keogh,401(k),403(b),thriftsavingsaccounts,orotherpensionorprofit-sharingplans
          Yes. Listeachaccountseparately.
                                        Type of account:                            Institution name:

                                        401(k)                                     FIDELITf
                                                                                                                                                                            $15, 000. 00

 22. Security deposits and prepayments
        ^LS  h!reAo^a'L^nus. ed.d.eposilyolJ havemade
        Examples: Agreements with landlords, prepaid rent,
                                                                         so   thatyou    may continue service or use from a company
                                                                                                                 iO
                                                                          public utilities (electric^             Tter)"tele'commu3o^       companies,   or   others
        No
      D Yes.                                                                       Institution name or individual:

 23. Annuities (Acontractfora periodicpayment ofmoneytoyou,eitherforlifeorfora numberofyears)
          No
      D Yes.............          Issuer name and description.
 24
      £teUre^. §Y5Todbu)^05%l:nad%a2c9cobu(n;in                      a   qualified ABLE program-            or   under a qualified state tuition
                                                                                                                                                 Pro9ram-

         No
      D Yes.............          Institution nameanddescription. Separatelyfiletherecordsofanyinterests. 11U.S.C.§ 521(c):
25. Trusts,equitableorfutureinterestsinproperty(otherthananythinglistedinline1).andrightsorpowersexercisableforyourbenefit
      D Yes. Givespecificinformationaboutthem...
26. Patents,copyrights,trademarks,tradesecrets,andotherintellectual
                   3;Internet domain names, websites, proceeds from royalties'and Ticerei'ng agreements
         No
      d Yes. Givespecificinformationaboutthem...


Official Form 106A/B
                                                                              Schedule A/B: Property
                                                                                                                                                                                   page3
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com
                                                                                                                                                                       Best Case Bankruptcy
               Case 2:19-bk-03719-DPC                                Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                                                    Desc
                                                                     Main Document    Page 5 of 36
   Debtor1         LAMONTOAKLEY                                                                          Case number (if known)

 27. Licenses,franchises,and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
          No
       a Yes. Give specific information about them...

  Money or property owed to you?                                                                                                    Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.

 28. Tax refunds owedto you
          No
       D Yes. Givespecificinformation aboutthem, includingwhetheryou alreadyfiledthe returns andthetaxyears.......

 29. Family support
        Examples:Pastdue or lump sumalimony, spousalsupport, childsupport, maintenance,divorcesettlement, propertysettlement
          No
      D Yes. Givespecificinformation......

 30. Other amounts someone owes you
        Examples: Unpaid wages disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Security
                     benefits; unpaid loans you made to someone else
          No
      D Yes. Give specific information..
 31. Interests in insurance policies
        Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
          No
      D Yes.Nametheinsurancecompanyofeachpolicyandlistitsvalue.
                                           Company name:                                       Beneficiary:                          Surrender or refund
                                                                                                                                     value:

32. Any interest in property that is due you from someone who has died
        Ifyou arethebeneficiary ofa living trust, expect proceeds from a life insurance policy, orare currently entitled to receive property because
        someone has died.
         No
      D Yes. Givespecificinformation..

33. CJaims against third parties, whether or not you have filed a lawsuit or made a demand for payment
        Examples: Accidents, employment disputes, insurance claims, or rights to sue
         No
      D Yes. Describe each claim.

34. Other contingent and unliquidated claims of every nature, including counterclaims ofthe debtor and rights to set offclaims
         No
      D Yes. Describeeachclaim.
35. Any financialassets you did not already list
         No
      D Yes. Givespecificinformation..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
        for Part 4. Write that number here...                                                                                                 $15, 000. 00

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1 .

37       you own or have any legal or equitable interest in any business-related property?
        No. Go to Part 6.
     D Yes. Go to line 38.



Official Form 106A/B                                                  Schedule A/B: Property                                                              page 4
Software Copyright (c) 1996-2018 Best Case, LLC-vwnv. bestcase. com
                                                                                                                                              Best Case Bankruptcy

              Case 2:19-bk-03719-DPC                              Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                              Desc
                                                                  Main Document    Page 6 of 36
   Debtor 1        LAMONTOAKLEY                                                                               Case number (Ifknown)
   Part 6: Describe Any Farm- and Commercial Fishing. Related Property You Own or Have an Interest In.
              Ifyou own or have an in*erest in farmland, list it in Part 1.


 46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
             No. Go to Part 7.
        DYes. Goto line47.

   Part 7:         DescribeAll Property You Own or Have an Interest in ThatYou Did Not ListAbove

 53. Do you have other property of any kind you did not already iist?
     Examples:Seasontickets, country club membership
         No
      D Yes. Givespecificinformation.........

  54. Add the dollar value of all ofyour entries from Part 7 Writethat number here                                                                  $0. 00

  PartS:         List the Totals of Each Part of this Fomi

  55. Part 1: Total real estate, line 2                                                                                                                $0. 00
  56. Part 2: Total vehicles, line 5                                                        $23, 000. 00
  57.   Part3: Total personal and household items, line 15                                        $850. 00
  58.   Part4: Total financialassets, line 36                                               $15,000.00
  59.   Part5: Total business-related property, line 45                                          $0.00
  60.   Part 6: Total farm- and fishing-related property, line 52                                $0.00
  61.   Part 7: Total other property not listed, line 54                                         $0.00

  62. Total personal property. Add lines 56 through 61...                                   $38,850.00       Copy personal property total        $38, 850. 00

  63. Total of all property on ScheduleA/B. Add line 55 + line 62                                                                           $38, 850. 00




Official Form 106A/B                                                      ScheduleA/B: Property                                                        page5
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com
                                                                                                                                            Best Case Bankruptcy

             Case 2:19-bk-03719-DPC                              Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                            Desc
                                                                 Main Document    Page 7 of 36
   Fill in this information to identify your case:
   Debtor 1                LAMONTOAKLEY
                           First Name                     MiddleName                  Last Name

   Debtor 2
   (Spouse if, filing)     First Name                     Middle Name                 Last Name

   United States Bankruptcy Courtforthe:            DISTRICT OF ARIZONA

   Case number
   (if known)
                                                                                                                                     D Check if this is an
                                                                                                                                       amended filing

  Official Form 106C
  Schedule C: The Property You Claim as E empt                                                                                                                4/15
 BeascomPletea"daccurateaspossible_lftwomarriedpeoplearefilingtogether,bothareequallyresponsibleforsupplyingcorrectinformation.Usir
 ttLepLop^rty-youlistedo^sctedufe-^B;. ^             1Q6A/B)asyoursource, listthepropertythatyouclaimasexempUfmorespaceTs"
 needed, fill out and attach to this page as many copies ofPart2: Additional Page as necessary. On the top ofany additionalDaaes'. write'
 case number (if known).                                                               ~                  '           -,---, ---.-. ^-s-,

 ^[ ^hJ!?.n1_of-prop?rtyyo"cl^in? a. sexemPt-youmustspecifytheamountoftheexemptionyouclaim.Onewayofdoingsoistostate a
 sp®cific.dol!aramo""tas.exemPt-Alternatively,youmayclaimthefullfairmarketvalueoftheproperty beingexempted~upto~theamou'ntof
 ?.?L^PP!Lc.abl.e.s^t<?!yJi,mit:?.omeexemPtions-such asthoseforhealthaids, rightsto receivecertain benefits,"andtax'<xempt~retirement
 funds-maybeunlimitedin dollaramount.However,ifyouclaimanexemptionof100%affairmarketvalueunderaiawthat'iimitethe
 ®XTmption.,to,aparticula''dollar amount andth®value ofthe property is determined to exceedthatamount, yourexemption would be'limited
 to the applicablestatutory amount.
  Parti:          Identify the Property You Claim as Exem t

  1. Whichset ofexemptions are you claiming? Checkoneonly, even ifyourspouse isfilingwithyou.
            Youareclaimingstateandfederalnonbankruptcyexemptions. 11 U.S.C.§ 522(b)(3)
       D Youareclaimingfederalexemptions. 11 U.S.C.§ 522(b)(2)
  2. Foranypropertyyou liston ScheduleA/Bthatyouclaimasexempt,fill intheinformationbelow.
       Brief description of the property and line on        Current value of the   Amount of the exemption you claim         Specific laws that allow exemption
       Schedule A/B that lists this property                portion you own
                                                            Copy the value from    Checkonlyone boxfor each exemption.
                                                            Schedule A/B
       2018 MITSUBISHI OUTLANDER
       Linefrom Schedule A/B: 3.1
                                                                  $23, 000. 00                                       $0.00   Ariz- Rev- stat. § 33-1125(8)
                                                                                           100% affairmarket value, up to
                                                                                           any applicable statutoiy limit

      BEDROOM FURNITURE $100: 1 BED
      2 NIGHT STANDS
                                                                        $350.00                                   $350.00    Ariz- Rev- stat § 33-1123
      KITCHEB$50: POTS,PANS,PLATES,                                                D 100%offairmarketvalue,upto
      UTENSILS                                                                         any applicablestatutory limit
      DINING ROOM FURNITURE $200:
      TABLE, 4 CHAIRS
      Line from Schedule A/B: 6.1

      55" TV
      Line from Schedule A/B: 7.1
                                                                        $300.00                                   $300.00    Ariz. Rev. Stat. g33.1123
                                                                                   D 100%offairmarketvalue, upto
                                                                                       any applicable statutory limit

      CLOTHING
      Line from Schedule A/B: 11.1
                                                                        $200. 00                                  $200.00    Ariz- Rev- stet- § 33-1125(1)
                                                                                   ^ 100%offairmarketvalue, upto
                                                                                       any applicablestatutory limit




OfficialForm106C                                   ScheduleC:ThePropertyYouClaimasExempt                                                               page 1 of 2
SoftwareCopyright(c) 1996-2018BestCase, LLC- www.bestcase.com
                                                                                                                                                 BestCase Bankruptcy

                Case 2:19-bk-03719-DPC                      Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                                       Desc
                                                            Main Document    Page 8 of 36
  Debtor 1 LAMONT OAKLEY                                                                              Case number(if known)
       Briefdescription ofthe property and line on          Current value of the   Amount of the exemption you claim          Specific laws that allow exemption
       Schedule A/Bthat lists this property                 portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            ScheduleAS
      401(k): FIDELITf                                            $15,000.00                                 $15,000.00       Ariz- R®v-stet- § 9-931
      Line from Schedule A/B: 21 .1
                                                                                   D 100%offairmarketvalue,upto
                                                                                        any applicable statutory limit


  3. Are you claiming a homesteadexemption of more than $160,375?
     (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
            No

      D Yes. Didyou acquire the property covered by the exemption within 1,215 days before you filed this case?
            D      No
            D      Yes




Official Form 106C                                  Schedule C: The Property You Claim as Exempt                                                        page 2 of 2
SoftwareCopyright(c) 1996-2018Best Case, LLC-www.bestcase.com                                                                                     BestCaseBankruptcy

           Case 2:19-bk-03719-DPC                          Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                                        Desc
                                                           Main Document    Page 9 of 36
    Fill in this information to identify your case:
    Debtor1                LAMONTOAKLEY
                           FirstName                     MiddleName                          Last Name
   Debtor 2
   (Spouse if, filing)     FiretName                     MiddleName                          Last Name

   UnitedStatesBankruptcyCourtforthe: DISTRICTOFARIZONA
   Case number
   (if known)

                                                                                                                                             D Check ifthis is an
                                                                                                                                               amendedfiling
  Official Form 106D

  sched."leD:creditorswhoHavec"""sSecuredbyProperty
 SSE=-"^U.^=W.^:KK^^^^^^^^
 1.Doanycreditors haveclaimssecured byyourproperty?
       a^lb :.'^ll"Tt            information below.
                                                      °th'courtw
                                                                                    o'h'"A-aule''v°uhw"uhm«""»r-p-»'-.
                                                                                                                                   '       ---....
  Part 1: _ListAll Secured Claims
                                                                                                         Column A               Column B                  Column C
                                                                                                         Amount of claim        Value of collateral       Unsecured
                                                                                                         Do. notdeductthe       that supports this        portion
        GLOBAL LENDING                                                                                   value of collateral.   claim
                                                                                                                                                          If any
        SERVICE                              Describethe property thatsecures theclaim:
        Creditor's Name                                                                                      $23, 388. 00               $23,000.00              $388. 00
                                             2018 MITSUBISHI OUTLANDER
       FIVE CONCOURSE
       PARKWAY #2925                        ^)f thedateyoufile,theclaimis:checkallthat
       Atlanta, GA 30325
                                            D Contingent
       Number,Street,City,StateS ZipCode       Unliquidated
                                            D Disputed
Who owes the debt? Check one.
                                            Natureoflien.Checkallthatapply.
   Debtor 1 only
                                               Anagreemef1t youmade(suchasmortgageorsecured
D Debtor2 only
Di D^^^wlo
   Debtor1 andDebtor2 only
                           n^. ..           5 statutory lien (such   as   ta-   '-. -han,c. s lien)
                                            a Judgmentlienfroma lawsuit
   Check ifthis claim relates to a             ^_ "
   communitydebt"""""""'°                      other(incl"di"9a righttooffset) AUTOLOANSECURED
Datedebtwas incurred 9-2018
                                                  Last4 digitsofaccountnumber XXXX


 ssr, es ?sa^r:^nco.                       lumnA °"this pa9e- write th^
                                                                        "- he^:
                                                                                                                    $23, 388. 00
 ^^^Sbtepahge%ofyourfom-addthedollarv^
                                                                                                                    $23, 388. 00
Part2: ustOtherstoBeNotifiedfora DebtThatYouAlread Listed




^'^^...... ^rr:---.                                                                                                                                        page 1 of 1
                                                                                                                                                      BestCaseBankruptcy
            Case 2:19-bk-03719-DPC                       Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                                                 Desc
                                                         Main Document    Page 10 of 36
       Fill in this informationto identifyyour case:
       Debtor 1               LAMONTOAKLEY
                              First Name                   Middle Name                  Last Name
     Debtor 2
     (Spouse if, filing)      First Name                  Middle Name                   Last Name

     UnitedStatesBankruptcyCourtforthe:              DISTRICTOFARIZONA
    Case number
    (if known)
                                                                                                                                       D Check if this is an
                                                                                                                                         amended filing
   Official Form 106E/F
   ?Lh-?-*^®.E/F:creditorswhoHaveUnsecuredClaims                                                                                                     12/15

  ^^^^x^^pis:'^^u"^-v^^^x^^^ss.y
   Part 1:          ListAll ofYourPRIORITYUnsecuredClaims
   1. Doanycreditorshavepriorityunsecuredclaimsagainstyou?
          a No.GotoPart2.
             Yes.
   '




          (Foranexplanation ofeachtypeofclaim, seetheinstructions forthisformintheinstruction booklet.)
                                                                                                          Total claim
                                                                                                          Total claim       Priority             Nonpriority
   2.1                                                                                                                      amount               amount
               INTERNALREVENUESERVICE                         Last4 digitsofaccountnumber XXXX                 $40,000.00
               PriorityCreditor's Name                                                                                           $40,000.00                    $0. 00
                                                              Whenwas the debt incurred?        2007-2017
              0 den UT 84201
              NumberStreetCityStateZipCode                    As ofthedateyou file,the claim is: Checkallthatapply
          Who incurred the debt? Check one.
                                                              a Contingent
              Debtor 1 only
                                                                 Unliquidated
          D Debtor2 only
                                                              D Disputed
          a Debtor1 andDebtor2 only                           Type of PRIORinr unsecured claim:
          D Atleastoneofthedebtorsandanother                  D Domesticsupportobligations
          a Checkifthisclaimisfora communitydebt                 Taxesandcertainotherdebtsyouowethegovernment
          Is the claim subject to offset?
              No
                                                             d Claimsfordeathorpersonalinjurywhileyouwereintoxicated
          D Yes                                              D Other. Specify
                                                                                2007-2017 TAXES
  Part 2:         ListAll of Your NONPRIORirr Unsecured Claims
 3. Doanycreditors havenonpriority unsecured claimsagainstyou?
         a No.Youhavenothingtoreportinthispart.Submitthisformtothecourtwithyourotherschedules.
           Yes.


 4- I^^K^^^^y^S^S^Ss^^
           ^K^^K<i^S^^^
       ^^=^^Sle
                                                                                                                                          Total claim




Official Form 106 E/F
                                                  Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                                        Page 1 of 10
SoftwareCopyright(c) 1996-2019BestCase,LLC-www.bestcase.com                                   35110
                                                                                                                                                Best Case Bankruptcy
               Case 2:19-bk-03719-DPC                      Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                                        Desc
                                                           Main Document    Page 11 of 36
  Debtor1 LAMONTOAKLEY                                                                               Case number (if known)

  4.1      1 STOP MONEY CENTER                                   Last4 digits of account number        96SC                                      $5,000.00
           Nonprlority Creditor's Name
           P.O. BOX 50040                                       Whenwasthe debt incurred?              2018
           Mesa, AZ 85208
           NumberStreet City StateZip Code                      As ofthe dateyou file, the claim is: Checkall thatapply
           Who incurred the debt? Check one.

              Debtor 1 only                                     D Contingent
           D Debtor 2 only                                          Unliquidated
           D Debtor1 andDebtor2 only                            D Disputed
           D At leastoneofthedebtorsandanother                  Type of NONPRIORITYunsecured claim:

           D Check ifthis claim isfora community                D Student loans
           debt                                                 D Obligations arising outofa separation agreement ordivorcethatyoudidnot
           Is the claim subjectto offset?                       report as priority claims
              No                                                D Debtstopensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                    Other. Specify CREDIT

 4.2      ACCOUNT RESOLUTIONSERVICE                             Last 4 digits of account number        XXXX                                        $600. 00
           Nonpriority Creditor's Name
          1643 N. HARRISON PKWY BLDG H                          When was the debt incurred?            2018
          STE. 100
          Fort Lauderdale, FL 33323
           NumberStreet City StateZipCode                       As ofthe dateyou file, the claim is: Check all thatapply
          Who incurred the debt? Check one.

              Debtor 1 only                                     D Contingent
           D Debtor2 only                                           Unliquidated
           D Debtor1 andDebtor2 only                            D Disputed
           D Atleastoneofthedebtorsandanother                   Type of NONPRIORITV unsecured claim:

          D Check ifthis claim isfora community                 D Student loans
          debt                                                  D Obligations arisingoutofa separation agreement ordivorce thatyoudidnot
          Is the claim subject to offset?                       report as priority claims
              No                                                D Debtsto pension orprofit-sharing plans, andothersimilardebts
          a Yes                                                     Other.Specify EMERGENCYGROUPOFAZ

 4.3      ARIZONA FEDERAL CREDIT UNION                          Last4 digits of account number        XXXX                                      $1, 000. 00
          Nonpriority Creditor's Name
          P.O. BOX 60070                                        When was the debt incurred?           2018
          Phoenix, A2 85082
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                     D Contingent
          D Debtor 2 only                                          Unliquidated
          D Debtor1 andDebtor2 only                             D Disputed
          D Atleastoneofthedebtorsandanother                    Type of NONPRIORITY unsecured claim:

          D Check ifthis claim isfora community                 D Studentloans
          debt                                                  D Obligationsarising outofa separation agreement ordivorce thatyoudidnot
          Is the claim subjectto offset?                        report as priority claims
              No                                                D Debtstopensionorprofit-sharingplans,andothersimilardebts
          D Yes                                                    Other.Specify CREDIT




Official Form 106 E/F                               ScheduleE/F: CreditorsWho Have Unsecured Claims                                             Page 2 of 10
SoftwareCopyright(c) 1996-2019Best Case, LLC-www.bestcase.com                                                                              Best Case Bankruptcy

           Case 2:19-bk-03719-DPC                          Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                                 Desc
                                                           Main Document    Page 12 of 36
         Debtor1 LAMONTOAKLEY
                                                                                                   Casenumber(ifknown)
         4-4 I BANKOFMISSOURI
                NonpriorityCreditor's Name                        Last4 digitsofaccount number XXXX
                                                                                                                                                     $500. 00
                5109 BROADBANDLANE
                Sioux Falls, SD 57109                             Whenwasthedebtincurred?            2018
                Number Street City State Zip Code
                Whoincurredthedebt?Checkone.                      Asofthedateyoufile,theclaimis:Checkallthatapply
                     Debtor 1 only                                D Contingent
               [-1Debtor2 only                                       Unliquidated
               D Debtor1 andDebtor2 only                         D Disputed
               D Atleastoneofthedebtorsandanother                TypeofNONPRIORIFfunsecuredclaim:
               D Checkifthisclaimisfor a                         D Studentloans
               debt

               Istheclaimsubjectto offset?                       s>%ssu tofaseparationagreementordivorcethatyoudidn°'
                    No
                                                                 a Debtstopensionorprofit-sharingplans,andothersimilardebts
              D Yes
                                                                    Other.Specify CREDIT

     4.5
              BANNERTHUNDERBIRDMEDICAL
                                                                Last4 digitsofaccountnumber XXXX
              Nonpriority Creditors Name                                                                                                           $900.00
             PO BOX 2978
             Phoenix, AZ 85062                                  Whenwasthedebtincuired?            2018
             Number Street City State Zip Code
             Who incurred the debt? Check one.                  Asofthedateyoufile,theclaimis:Checkallthatapply
                   Debtor 1 only                                D Contingent
             D Debtor2 only                                        Unliquidated
             d DebtorlandDebtor2 only                           D Disputed
             D Atleastoneofthedebtorsandanother                Type ofNONPRIORirr unsecured claim:
             D Checkifthisclaimisfora community
             debt
                                                                d Student loans
             Istheclaimsubjectto offset?                       5^S^su                t   ofa separation a9reement or divorce
                                                                                                                             ^ ^ ^ not

                No
            D Yes
                                                               I-IDebtstopensionorprofit-sharingplans,andothersimilardebts
                                                                  OtherSpecify CREDIT/MORETHANONEACCOUNT
            BUREAU OF MEDICAL
   4.6      ECONOMICS
            Nonpriority Creditor's Name
                                                               Last4 digitsofaccountnumber XXXX
                                                                                                                                                  $100. 00
            326 E. CORONADO RD
           _Phoenix, AZ 85004                                  Whenwasthe debt incuired?         2018
            Number Street City State Zip Code
            Who incurred the debt? Check one.                 Asofthedateyoufile,theclaim is:Checkallthatapply
               Debtor 1 only                                  D Contingent
           D Debtor2 only                                        Unliquidated
           D Debtor1 andDebtor2 only                          D Disputed
           D Atleastoneofthedebtorsandanother                 TypeofNONPRIORlprunsecuredclaim:
           D^Checkifthisclaimisfora community                 D Studentloans
           Is the claim subject to offset?                    5^SSU tofaseparationa3reementordivor-^y°^id"°t
              No
           Dyes
                                                              D Debtstopensionorprofit-sharingplans,andothersimilardebts
                                                                Other.Specify SOUTHWESTDIAGIMAGINGLTD




^1F      0^06E/L^ ..                             Schedule E/F=C. dito. Who Have
SoftwareCopyright(c)1996-2019BestCase,LLC-www.bestcase.com
                                                                                Unsecured C,a..s
                                                                                                                                              Page Sofia
                                                                                                                                         BestCaseBankruptcy
              Case 2:19-bk-03719-DPC                         Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                                 Desc
                                                             Main Document    Page 13 of 36
  Debtor 1 LAMONTOAKLEY                                                                                   Case number (ifknown)

            BUREAU OF MEDICAL
  4.7       ECONOMICS                                                 Last4 digitsofaccountnumber XXXX                                                        $800.00
            Nonpriority Creditor's Name
            326 E. CORONADORD                                         When was the debt incurred?           2018
            Phoenix, AZ 85004
            Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                Debtor 1 only                                         D Contingent
            D Debtor2 only                                                Unliquidated
            D Debtor1 andDebtor2 only                                 D Disputed
            D At least one of the debtors and another                 Type of NONPRIORITYunsecured claim:

            D CheckIfthisclaimisfora community                        D Student loans
           debt                                                       D Obligations arising out ofa separation agreement or divorce thatyou did not
            Is the claim subject to offset?                           report as priority claims
               NO                                                     D Debtsto pensionorprofit-sharingplans,andothersimilardebts
            Dyes                                                          OtherSpecify NORTHVALLEYEMERGENCYSPEC

 4.8       Credit One Bank                                            Last4 digits of accountnumber         XXXX                                             $500. 00
           Nonpriority Creditor's Name
           P.O. Box 98872                                             When was the debt incurred?           2018
           LasVegas, NV89193
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                          D Contingent
           D Debtor2 only                                                 Unliquidated
           D Debtor1 andDebtor2 only                                  D Disputed
           D At leastoneofthedebtorsandanother                        Type of NONPRIORITV unsecured claim:

           D Checkifthisclaimisfora community                         D Student loans
           debt                                                       D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                            report as priority claims
               NO                                                     D Debtstopensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                          Other.Specify CREDIT

 4.9       DVRA COLLECTION                                            Last4 digits of account number        XXXX                                           $1, 300. 00
           Nonpriority Creditor's Name
           2701 LOKERAVE.W. STE. 280                                  Whenwasthe debt incurred?             2018
           Carlsbad, CA 92008
           Number Street City State Zip Code                          As ofthe dateyou file, the claim is: Checkall thatapply
           Who incurred the debt? Check one.

               Debtor 1 only                                          D Contingent
           D Debtor2 only                                                Unliquidated
           D Debtor 1 andDebtor2 only                                 D Disouted
           a At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           D Checkifthisclaimisfora community                         D Student loans
           debt                                                       D Obligations arisingoutofa separation agreement ordivorcethatyou didnot
           Is the claim subjectto offset?                             report as priority claims
               No                                                     D Debtstopensionorprofit-sharingplans,andothersimilardebts
           a Yes                                                         Other. Specify CREDIT




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 10
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                                   Best Case Bankruptcy

             Case 2:19-bk-03719-DPC                               Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                                      Desc
                                                                  Main Document    Page 14 of 36
      Debtor 1 LAMONTOAKLEY                                                                                 Case number (ifknown)

     4.1
     0       ELUETRUST                                                  Last4 digits of account number        XXXX                                    $2, 000. 00
             Nonpriority Creditor's Name
             P.O. BOX 1754                                              When was the debt incurred?           2018
             Ha ward, Wl 54843
             NumberStreetCityStateZip Code                              As ofthedateyou file,the claim is: Checkall thatapply
             Who incurred the debt? Check one.

                  Debtor1 only                                          D Contingent
             a Debtor2 only                                                 Unliquidated
             D Debtor 1 andDebtor2 only                                 D Disputed
             D Atleastoneofthedebtorsandanother                         Type of NONPRIORITY unsecured claim:

             D Check ifthis claim is fora community                     D Studentloans
             debt
                                                                        D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
             Isthe claimsubjectto offset?                               report as priority claims
                  No                                                    D Debtsto pension orprofit-sharing plans, andothersimilardebts
             D Yes                                                          Other. Specify CREDIT

  4.1
  1         EMERGENCY GROUP OF AZ                                       Last4 digitsofaccountnumber XXXX                                               $600. 00
            Nonpriority Creditor's Name
            P.O. BOX 740023                                            When was the debt incurred?           2018
            Cincinnati, OH 45274
            NumberStreet City StateZip Code                            As of the date you file, the claim is: Check all that apDlv
            Who incurred the debt? Check one.

                Debtor 1 only                                           D Contingent
            D Debtor2 only                                                 Unliquidated
            D Debtor1 and Debtor2 only                                 D Disputed
            D Atleastoneofthedebtorsandanother                         Type ofNONPRIORITT unsecured claim:

            D Checkifthisclaimisfora community                         D Studentloans
            debt
                                                                       D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                            report as priority claims
                No                                                     D Debtstopensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                          Other. Specify CREDIT

 4.1
 2          ENHANCED RECOVERY CORP                                     Last4 digits ofaccountnumber XXXX                                            $2, 300. 00
            Nonpriority Creditor's Name
            P.O. BOX 57547                                             Whenwasthe debt incurred?             2018
           Jacksonville, FL 32241
            NumberStreet City State ZipCode                            Asofthedateyou file,the claim is: Checkallthatapply
           Who incurred the debt? Check one.

               Debtor 1 only                                           D Contingent
           1-1Debtor2 only                                                 Unliquidated
           D Debtor 1 andDebtor2 only                                  D Disputed
           D Atleastoneofthedebtorsandanother                          Type of NONPRIORITYunsecured claim:
           D CheckifthisclaimIsfora community                          D Student loans
           debt
                                                                       D Obligationsarisingoutofa separation agreementordivorcethatyoudidnot
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debtsto pension orprofit-sharing plans, andothersimilardebts
           a Yes                                                          Other. Specify SPRINT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 10
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com
                                                                                                                                               Best Case Bankruptcy

              Case 2:19-bk-03719-DPC                                 Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                             Desc
                                                                     Main Document    Page 15 of 36
     Debtor 1 LAMONTOAKLEY                                                                                  Case number (if known)

     4.1
     3       FIRST CONVENIENCE BANK                                     Last4 digits ofaccountnumber XXXX                                                     $2, 000. 00
             Nonpriority Creditor's Name
             P.O. BOX 937                                               Whenwasthe debt incurred?             2018
             Killeen, TX 76540
             Number Street City State Zip Code                          As ofthe dateyou file,the claim is: Checkallthatapply
             Who incurred the debt? Check one.

                   Debtor 1 only                                        D Contingent
             D Debtor2 only                                                 Unliquidated
             D Debtor1 andDebtor2 only                                  a Disputed
             D At least one ofthe debtors and another                   Type of NONPRIORITY unsecured claim:

             D Checkifthisclaimisfora community                         D Student loans
            debt
                                                                        D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                             report as priority claims
                No                                                      D Debtsto pension orprofit-sharing plans, andothersimilardebts
            D Yes                                                           Other. Specify CREDIT

  4.1
  4         FIRST NATIONALBANK TEXAS                                    Last4 digits ofaccount number        XXXX                                             $1, 100. 00
            Nonpriority Creditor's Name
            P.O. BOX 909                                               Whenwasthe debt incurred?             2018
            Killeen, TX 76540
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                Debtor 1 only                                           D Contingent
            [3 Debtor2 only                                                Unliquidated
            D Debtor 1 and Debtor2 only                                D Disputed
            D Atleastoneofthedebtorsandanother                         Type of NONPRIORITY unsecured claim:

            D Check ifthis claim isfora community                      D Student loans
            debt
                                                                       D Obligationsarisingoutofa separation agreementordivorcethatyoudidnot
            Is the claim subject to offset?                            report as priority claims
               No                                                      D Debtstopensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                          Other.Specify CREDIT

 4.1
 5          First Premier Bank                                         Last4 digitsofaccountnumber XXXX                                                        $600.00
           Nonpriority Creditor's Name
           3820 N. Louise Avenue                                       When was the debt incurred?           2018
           Sioux Falls, SD 57104
           NumberStreet CityStateZip Code                              As ofthe dateyou file, the claim is: Checkallthatapply
           Who incurred the debt? Check one.

               Debtor 1 only                                           D Contingent
           D Debtor2 only                                                  Unliquidated
           D Debtor 1 and Debtor2 only                                 D Disputed
           D Atleastoneofthedebtorsandanother                          Type of NONPRIORITV unsecured claim:

           D Checkifthisclaimisfora community                          D Studentloans
           debt
                                                                          Obligations arising out ofa separation agreement or divorce thatyou did not
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debtsto pension orprofit-sharing plans, andothersimilardebts
           D Yes                                                          Other. Specify CREDIT




OfficialForm 106E/F                                     ScheduleE/F:CreditorsWhoHaveUnsecured Claims                                                         Page G of 10
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com
                                                                                                                                                        Best Case Bankruptcy

              Case 2:19-bk-03719-DPC                                 Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                                      Desc
                                                                     Main Document    Page 16 of 36
     Debtor 1 LAMONTOAKLEY                                                                                  Case number (ifknown)

     4.1
             HEALTHCARECOLLECTIONS                                      Last4 digitsofaccountnumber XXXX                                                   $900.00
             Nonpriority Creditor's Name
             P.O. BOX 82910                                             Whenwasthe debt incurred?             2018
             Phoenix, AZ 85071
             NumberStreet City StateZip Code                            As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

                 Debtor 1 only                                          D Contingent
             D Debtor2 only                                                 Unliquidated
             D Debtor 1 andDebtor2 only                                 D Disputed
             D Atleastoneofthedebtorsandanother                         Type of NONPRIORITY unsecured claim:

             D Check ifthis claim isfora community                      D Studentloans
            debt
                                                                        D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                             report as priority claims
                NO                                                      D Debtsto pension orprofit-sharing plans, andothersimilardebts
                                                                                         BANNER THUNDERBIRD/MORE THAN ONE
            D Yes                                                           Other. Specify ACCOUNT

  4.1
  7         HUGHES FEDERAL CREDIT UNION                                 Last4 digits of account n u mber      XXXX                                    $11, 000. 00
            Nonpriority Creditor's Name
            P.O. BOX 11900                                             Whenwasthe debt incurred?              2018
            Tucson, AZ 85734
            NumberStreet City StateZipCode                             As ofthe date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                Debtor 1 only                                           D Contingent
            D Debtor2 only                                                 Unliquidated
            D Debtor 1 andDebtor2 only                                 D Disputed
            D Atleastoneofthedebtorsandanother                         Type of NONPRIORITCunsecured claim:
            D Checkifthis claim isfora community                       D Student loans
            debt
                                                                       D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                            report as priority claims
               No                                                      D Debtsto pension orprofit-sharing plans, andothersimilardebts
            D Yes                                                          Other. Specify CREDIT

 4.1        NORTH VALLEY EMERGENCY
 8
           _SPECIALISTS LLC                                            Last4 digits of account number        XXXX                                        $800. 00
            Nonpriority Creditor's Name
            PO BOX 48305                                               When was the debt incurred?           2018
           Jacksonville, FL 32247
           NumberStreet City StateZip Code                             Asofthe dateyou file, the claim is: Checkallthatapply
           Who incurred the debt? Check one.

               Debtor 1 only                                           D Contingent
           D Debtor2 only                                                  Unliquidated
           D Debtor1 andDebtor2 only                                   D Disputed
           D Atleastoneofthedebtorsandanother                          Type of NONPRIORITV unsecured claim:

           D Check ifthisclaim is fora community                       D Student loans
           debt
                                                                                                                                        lid not
           Isthe claim subjectto offset?                               report as priority claims
               No                                                      D Debtstopensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                          Other. Specify CREDIT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 7 of 10
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com
                                                                                                                                                  Best Case Bankmptcy

             Case 2:19-bk-03719-DPC                                  Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                                Desc
                                                                     Main Document    Page 17 of 36
           Debtor 1 LAMONTOAKLEY
                                                                                                        Casenumber(ifknown)
           4.1
           9            PROGRESSIVE LEASING
                                                                        Last4 digitsofaccountnumber XXXX
                        Nonpriority Creditor's Name                                                                                                            $1, 000. 00
                     256 W. DATA DR.                                    Whenwasthedebtincurred?          2018
                    _Draper, UT 84020
                    Number Street City State Zip Code
                    Whoincurredthedebt?Checkone.
                                                                        Asofthedateyoufile,theclaimis:Checkallthatapply
                             Debtor 1 only                              d Contingent
                    D Debtor2 only                                         Unliquidated
                    D Debtor1 andDebtor2 only                          D Disputed
                    D Atleastoneofthedebtorsandanother                 TypeofNONPRIQRirrunsecuredclaim:
                    d Checkifthisclaim isfora community                d Studentloans
                    debt
                    Is the claim subject to offset?
                                                                                                                 .
                                                                                                                     ment or divorcethatyou did not
                                                                       report as priorityclaims
                          No
                                                                       D Debtstopensionorprofit-sharingplans,andothersimilardebts
                    D Yes
                                                                          Other.Specify CREDIT

       4.2         REAL PROPERTY BUSINESS
       0
                   SERVICES INC.                                      Last4 digitsofaccountnumber XXXX
                   Nonpriority Creditor's Name                                                                                                                $4, 100. 00
                   P.O. BOX 5987
                   Glendale, AZ 85312-5987                            Whenwasthedebtincurred?           2018
                   Number Street City State Zip Code
                   Whoincurredthedebt? Checkone.                      Asofthedateyoufile,theclaimis:Checkallthatapply
                         Debtor 1 only                                D Contingent
                   d Debtor2 only                                        Unliquidated
                   t-1Debtor1 andDebtor2 only                         D Disputed
                  D Atleastoneofthedebtorsandanother                  TypeofNONPRIORiryunsecuredclaim:
                                                      community       D Studentloans
                  debt
                  Is the claim subject to offset?                    5%;^SU tofaseparationagreementordivorcethaty°udidno<
                        No
                                                                     D Debtstopensionorprofit-sharing plans,andothersimitardebts
                  D Yes
                                                                        OtherSpecify CREDIT

   4.2
   1
                  SOUTHWESTDIAGNOSTIC
                  IMAGING                                            Last4 digits ofaccountnumber XXXX
                 Nonpriority Creditor's Name                                                                                                                  $100. 00
                 2323W. ROSEGARDENLN.                                Whenwasthedebt incurred?         2018
                 Phoenix, A2 85027
                 Number Street City State Zip Code
                 Who incurred the debt? Check one.
                                                                     Asofthedateyoufile,theclaimis:Checkallthatapply
                    Debtor 1 only                                    D Contingent
                 D Debtor2 only                                        Unliquidated
                 D Debtor1 andDebtor2 only                          D Disputed
                 C3Atleastoneofthedebtorsandanother                 Type of NONPRIORIPTunsecured claim:
                    Checkifthisclaimisfora community                a Studentloans
                 debt
                 Istheclaimsubjectto offset?                        5^S^su tofaseparationa9reementordivorcetha1youdidnot
                    No
                                                                    D Debtstopensionorprofit-sharing plans,andothersimilardebts
                 DYes
                                                                       Other.Specify CREDIT




OfficialForm106E/F                                         ScheduleE/F:C^dito^WhoHaveUnsecuredClaims
SoftwareCopyright(c)1996.2019BestCase,LLC-www. bestcase. com                                                                                               Page 8 of 10
                                                                                                                                                      BestCaseBankruptcy
                   Case 2:19-bk-03719-DPC                         Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                                        Desc
                                                                  Main Document    Page 18 of 36
           Debtor 1 _LAMONT OAKLEY                                                                                   Casenumber(ifknown)
           4.2
           2             Sprint
                                                                                Last 4 digits of account number           XXXX
                         Nonpriority Creditor's Name                                                                                                                        $2, 300. 00
                         PCS Customer Solutions                                 When was the debt incurred?               2018
                         P.O. Box 8077
                         London, KY 40742
                         NumberStreetCityStateZipCode
                         Who incurredthe debt? Checkone.
                                                                                Asofthedateyoufile,theclaimis:Checkallthatapply
                            Debtor 1 only                                       D Contingent
                         D Debtor2 only                                            Unliquidated
                         D Debtor1 andDebtor2 only                              D Disputed
                         D Atleastoneofthedebtorsandanother                    Type of NONPRIORITY unsecured claim:
                         D Checkifthisclaimisfor a                             D Studentloans
                        debt
                        Is the claim subject to offset?                                                                                                 lid not
                                                                               report as priority claims
                           No                                                  1-1Debtstopensionorprofit-sharingplans,andothersimilardebts
                        D Yes
                                                                                   Other.Specify CREDIT

       4.2
       3             WELLSFARGOBANK                                            Last 4 digits of account number        XXXX
                     NonpriorityCreditor's Name                                                                                                                           $2, 000. 00
                     P.O. BOX 5445                                            When was the debt incurred?            2018
                     Portland, OR 97228
                     NumberStreetCityStateZipCode
                    Who incurred the debt? Check one.
                                                                              Asofthedateyoufile,theclaimis:Checkallthatapply
                          Debtor1 only                                        D Contingent
                    1-1Debtor2 only                                               Unliquidated
                    D Debtor1 andDebtor2 only                                 I-] Disputed
                    d Atleastoneofthedebtorsandanother                        Type of NONPRIORITY unsecured claim:
                    D CheckifthisclaimIsfora community                        D Student loans
                    debt
                    Is the claim subject to offset?                                                                                                iu did not
                                                                              report as priority claims
                          No                                                  1-1Debtstopensionorprofit-sharingplans,andothersimilardebts
                    D Yes
                                                                                 Other. Specify CREDIT

   Part3: ListOthersto BeNotifiedAbouta DebtThatYouAlread Listed
  5'SSiS^S?^^?^???^
       ^KsS'S^SS^y^'^s:S^^^^S^. ^^'
  Part4: AddtheAmounts for EachT e of Unsecured Claim
 6-
       KhuenasSc°^rtain                      types of unsecuredclaims- This info"nation        is   for ^-^al reporting
                                                                                                                        purposes only. 28 U. S.C. §159. Add the amounts for each


                                                                                                                                     Total Claim
                                6a. Domesticsupportobligations                                                      6a.
            Total                                                                                                                                      0.00
          claims
      from Part 1
                                6b. Taxes andcertain otherdebtsyou owethe government                                Sb.
                                                                                                                                              40,000.00
                                6c. Claims fordeath orpersonal injury whileyouwere intoxicated                      6c.
                                6d. Other.Addallotherpriorityunsecured claims.Writethatamounthere.                 6d.                                 0.00
                                                                                                                                                       0.00

                                6e. Total Priority. Addlines6athrough 6d.                                          6e.                        40, 000. 00

                                6f.   Student loans                                                                                  Total Claim
                                                                                                                   6f.
                 Total                                                                                                                                0.00
               claims
  from Part 2
                                6g obli?atio"sarisi"9out°fa separationagreementordivorcethat
                                      you did not report as priority claims                                                                           0.00

OfficialForm106E/F                                           ScheduleEIF:CreditorsWhoHaveUnsecuredClaims                                                               Page 9 of 10
SoftwareCopyright (c) 1996-2013 BestCase, LLC- www. bestcase. com
                                                                                                                                                                  Best Case Bankruptcy
                        Case 2:19-bk-03719-DPC                         Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                                               Desc
                                                                       Main Document    Page 19 of 36
    Debtor 1 LAMONT OAKLEY                                                                            Case number (if known)
                           6h. Debtsto pension or profit-sharing plans, and other similardebts          6h. $                        0.00
                           6i. Other. Add all other nonpriority unsecured claims. Write thatamount      6i:
                                 here.                                                                           $             41, 500. 00

                           6j.   Total Nonpriority. Add lines 6f through 6i.                            6j.      $
                                                                                                                               41, 500. 00




Official Form 106 E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                      Page10 of 10
Software Copyright (c) 1986-201 9 Best Case, LLC - www. bestcase. com
                                                                                                                                             Best Case Bankruptcy

              Case 2:19-bk-03719-DPC                                Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                            Desc
                                                                    Main Document    Page 20 of 36
        Fill in this information to identify your case:
       Debtor 1                     LAMONT OAKLEY
                                    First Name                   Middle Name                 Last Name
       Debtors
       (Spouseif,filing)            FirstName                   MiddleName                   Last Name


       United StatesBankruptcyCourtforthe:                  DISTRICTOFARIZONA
       Case number
       (if known)
                                                                                                                                        D Check if this is an
                                                                                                                                          amended filing


   Official Form 106G
   ScheduleG: Executo Contracts and Unexpired Leases                                                                                                        12/15

   1         Doyou haveany executory contracts or unexpired leases?
                  No.Checkthisboxandfilethisformwiththecourtwithyourotherschedules. Youhavenothingelsetoreportonthisform.
               I Yes.FillinalloftheinformationbelowevenifthecontactsofleasesarelistedonSchedule^'Property(OfficialForm'106A/B).
  2 ^s^^^ss;^K^^r^^'^^^^^'^^^
             Pe^on or
                           com^y^w^n,^o^ve co ntract                           or    lease    State what the contract or lease is for

       2.1
               Name



               Number       Street

              d                                      State                ZIPCode
    2.2
              Name


              Number        Street

              Ci                                     State                ZIP Code
   2.3
              Name



              Number       Street

             Ci                                     State                ZIPCode
   2.4
             Name



             Number        Street

             City                                   State                ZIPCode
   2.5
             Name


             Number        Street


             Ci                                     State                ZIPCode




OfficialForm 106G                                 Schedule G:Executory Contracts andUnexpired Leases                                                   Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com
                                                                                                                                                 Best Case Bankruptcy
                    Case 2:19-bk-03719-DPC                           Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                                Desc
                                                                     Main Document    Page 21 of 36
   Fill in this information to identify your case:
  Debtor 1                    LAMONT OAKLEY
                              First Name                        Middle Name        Last Name

  Debtor 2
  (Spouse if, filing)        First Name                         Middle Name        Last Name


  United States BankruptcyCourtforthe:                   DISTRICTOFARIZONA

  Case number
  (if known)
                                                                                                                           D Check if this is an
                                                                                                                             amended filing

 Official Form 106H
 Schedule H: Your Codebtors                                                                                                                    12/15

 Codebtors are people or entities who are also liable for any debts you may have. Beas complete and accurate as possible. Iftwo married
 peoplearefilingtogether, bothareequallyresponsibleforsupplyingcorrectinformation.Ifmorespaceis needed,copytheAdditionalPage,
 fill it out, andnumbertheentriesinthe boxesontheleft.AttachtheAdditionalPagetothispage.Onthetop ofanyAdditionalPages,write
 your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

            No
       a Yes

       2. WithinUie last 8 years, have you lived in a community property state or territory? (Community property states andterritories include
       Arizona,California, Idaho,Louisiana,Nevada,NewMexico, PuertoRico,Texas,Washington,andWisconsin.)'

           No. Go to line 3.
       D Yes. Didyourspouse, former spouse, or legal equivalent livewithyou atthetime?

    3. In Column1,listall ofyourcodebtors. Donotincludeyourspouseasa codebtorifyourspouseisfilingwithyou. Listthepersonshown
      m line2 againasa codebtoronlyifthatpersonisa guarantororcosigner.Makesureyou havelistedthecreditoronScheduleD (Official
       Form 106D),ScheduleE/F(Official Form 106E/F),or ScheduleG (OfficialForm 106G). UseScheduleD,ScheduleOF,or ScheduleG to fill
       out Column 2.

                 Column 1: Your codebtor                                                            Column 2: The creditor to whom you owe the debt
                 Name, Number, Street, City, StateandZIPCode
                                                                                                    Check all schedules that apply:

                                                                                                    D Schedule D, line
                 Name
                                                                                                    D Schedule E/F, line
                                                                                                    D Schedule G, line
                 Number            Street
                 City                                   State                      ZIPCode



                                                                                                    D Schedule D, line
                 Name
                                                                                                    D Schedule E/F, line
                                                                                                    D Schedule G, line
                 Number            Street
                 City                                   State                      ZIP Code




Official Form 106H                                                            Schedule H: Your Codebtors                                  Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC -vmw. bestcase. com
                                                                                                                                      Best Case Bankruptcy

               Case 2:19-bk-03719-DPC                             Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                      Desc
                                                                  Main Document    Page 22 of 36
  Fill in this information to identify your case:

  Debtor 1                       LAMONT OAKLEY
  Debtor 2
  (Spouse, if filing)

  United States Bankruptcy Court for the:       DISTRICT OF ARIZONA

  Case number                                                                                         Check if this is:
  (If known)
                                                                                                       D An amended filing
                                                                                                       D A supplement showing postpetition chapter
                                                                                                          13 income as ofthe followingdate:
  Official Form 1061                                                                                      MM/DD/YYYY
 Schedule I: Your Income                                                                                                                         12/15
 Beascompleteandaccurateaspossible.Iftwomarriedpeoplearefilingtogether(Debtor1 andDebtor2), bothareequallyresponsiblefor
supplying correct information. Ifyou are married and not filing jointly, and your spouse is living with you, include information about your
spouse.Ifyouareseparatedandyourspouseis notfilingwithyou,donotincludeinformationaboutyourspouse.Ifmorespaceis needed,
attacha separatesheettothisform.Onthetop ofanyadditionalpages,writeyournameandcasenumber(if known).Answereveryquestion.
 Parti:                 Describe Em lo ment

 1.      Fill in your employment
         information.                                              Debtor 1                                 Debtor2 or non-filing spouse
         If you have more than one job,                                  Employed                           D Employed
         attach a separate page with          Employment status
         information about additional                              D Notemployed                            D Notemployed
         employers.
                                              Occupation           BUS DRIVER
        Include part-time, seasonal, or
        self-employed work.                   Employer's name      TRANSDEV
        Occupation may include student        Employer's address
        or homemaker, if it applies.


                                              How long employed there?         12 YEARS
 Part 2:                Give Details About Monthl Income

Estimatemonthlyincomeasofthedateyoufilethisform. Ifyou havenothingto reportforanyline,write$0inthespace.Includeyournon-f
spouse unless you are separated.

Ifyou oryournon-filing spouse havemorethan oneemployer, combine the information forall employers forthatperson onthe lines below. Ifyou need
more space, attach a separate sheet to this form.

                                                                                                    For Debtor 1          For Debtor2 or
                                                                                                                          non-fjlin   s ouse

        Listmonthly grosswages,salary,andcommissions(beforeall payroll
        deductions). Ifnotpaidmonthly, calculatewhatthe monthlywagewouldbe.                 2. $         4,492. 00        $              N/A

 3.     Estimate and list monthly overtime pay.                                             3. +$             0.00        +$             N/A

 4.     Calculate gross Income. Add line 2 + line 3.                                        4. $       4,492.00               $        N/A




Official Form 1061                                                       Schedule I: Your Income
               Case 2:19-bk-03719-DPC                  Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                                    Desc
                                                       Main Document    Page 23 of 36
   Debtor1      LAMONTOAKLEY                                                                            Case number {if known)



                                                                                                            For Debtor 1               For Debtor 2 or
                                                                                                                                       non-filing spouse
         Copy line 4 here                                                                         4.        $        4, 492. 00        $              N/A
   5.    List all payroll deductions:
         5a. Tax, Medicare,andSocialSecuritydeductions                                            5a.    $           1, 123. 00     $                 N/A
         5b.      Mandatory contributions for retirement plans                                    Sb.    $                 0. 00   $                  N/A
         5c.      Voluntary contributions for retirement plans                                    5c.   $                  0. 00   $                  N/A
         5d.      Required repayments of retirement fund loans                                    5d.   s                  0.00    $                  N/A
         5e.      Insurance                                                                       5e.   $'                 0.00    $                  N/A
         5f.      Domesticsupport obligations                                                     5f.   $                 0. 00  $                    N/A
         5g.      Union dues
                                                                                                  sg.   $                 0. 00  $-                   N/A
         5h.      Other deductions. Specify:                                                      5h.+ $                  0.00 + $                    N/A
         Add the payroll deductions. Add lines 5a+5b+5o+5d+5e+5f<-5g+5h.                          6.    $            1, 123. 00  $                   J</A
  7.     Calculate total monthly take-home pay. Subtract line 6 from line 4.                      7.    $            3,369.00    $                    N/A
  8.     Listalt other income regularly received:
         8a.    Net income from rental property and from operating a business,
                profession, or farm
                Attach a statement foreach property and business showing gross
                receipts, ordinary and necessary business expenses, and the total
                monthly net income.                                                               8a.   $                  0.00    $                 N/A
        Sb.     Interest and dividends                                                            8b.   $                  0. 00   $                 N/A
        8c.     Family support payments that you, a non-filing spouse, or a dependent
                regularly receive
                Includealimony, spousalsupport, childsupport, maintenance,divorce
                settlement, and property settlement.                                              8c.   $                0.00      $
        8d.
                                                                                                                                                     N/A
                Unemployment compensation                                                         8d.   $                0. 00     $                 N/A
        8e.     Social Security                                                                   8e.   $                0. 00     $                 N/A
        8f.     Other government assistance that you regularly receive
                Include cash assistance and the value (if known) ofany non-cash assistance
                that you receive, such as food stamps (benefits underthe Supplemental
                Nutrition Assistance Program) or housing subsidies.
                Specify:                                                                         8f.    $                0. 00     $                 N/A
        8g.     Pension or retirement income                                                     8g.    $                0. 00     $                 N/A
        8h.     Other monthly income. Specify:                                                   8h.+ $                  0.00 + $                    N/A

 9. Addall otherincome. Addlines8a+8b+8c+8d+8e+8f+8g+8h.                                         9. $                    0.00                         N/A

 10. Calculate monthly income. Add line 7 + line 9.                                            10. $            3, 369. 00 + $             N/A = $          3, 369. 00
     Addtheentriesin line10forDebtor1 andDebtor2 ornon-filingspouse.
 11. Stateall otherregularcontributionstotheexpensesthatyoulist in ScheduleJ.
        lnclude. contributionsfromanunmarrisdpartner,membersofyourhousehold,yourdependents,yourroommates,and
        other friends or relatives.                                      '        -. ---r-. --,, -.. -...... -.-,
        Do-nounclude anyamountsalreadyincluded inlines2-10oramountsthatarenotavailabletopayexpenses listed inSc/ieduteJ.
        Specify:
                                                                                                                                            11   +S             0.00

 12' ,Add.th.eamoll. rtirl-th®.lastc°l"m". ofl.i"e10 totheamount in line 11. The result isthecombined monthly income.
                                      Summary of Schedules and Statistical Summary of Certain Liabilitiesand Related"Date."if'it
        applies                                                                     -             --"--. ----.....                          ^    ^          3,369. 00
                                                                                                                                                 Combined
                                                                                                                                                 monthly income
 13. Doyou expectan increase ordecreasewithin theyearafteryou file this form?
                No.
        D       Yes. Explain:




OfficialForm 1061                                                            Schedule I: Your Income
                                                                                                                                                             page 2
               Case 2:19-bk-03719-DPC                      Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                                            Desc
                                                           Main Document    Page 24 of 36
     Fill in this information to identify your case:

  Debtor 1                 LAMONT OAKLEY                                                                        Check if this is:
                                                                                                                D An amended filing
  Debtor 2                                                                                                      D A supplement showing postpetition chapter
  (Spouse, if filing)                                                                                               13 expenses as of the following date:

  United States BankruptcyCourtfor the: DISTRICTOF ARIZONA                                                              MM/DD/YTTY

  Case number
  (If known)



  Official Form 106J
 Schedule J: Your Ex enses                                                                                                                                    12/15
 Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.

 Part 1           Describe Your Household
 l.             is a joint case?
               No. Go to line 2.
          D Yes. DoesDebtor2 live in a separatehousehold?
                   D No
                   D Yes..Debtor2 mustfileOfficialForm106J-2,ExpensesforSeparateHouseholdofDebtor2.
 2.      Do you havedependents? D No
         Do not list Debtor 1 and                      Fill out this information for   Dependent'srelationshipto          Dependent's      Does dependent
                                               Yes.
         Debtor2.                                      each dependent..............    Debtor 1 or Debtor 2               age              live with you?

         Do not state the                                                                                                                  D No
         dependents names.                                                             Son                                10                    Yes
                                                                                                                                           D No
                                                                                                                                           D Yes
                                                                                                                                           D No
                                                                                                                                           D Yes
                                                                                                                                           D No
                                                                                                                                           D Yes
 3.      Do your expenses include                      No
         expenses of people other than
         yourself and your dependents?            D Yes

                 EstimateYour Ongoing Monthly Expenses
 estimate your expenses as ofyour bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as ofa date after the bankruptcy is filed. Ifthis is a supplemental Schedule J, check the box atthe top ofthe form and fill in the
 applicable date.

 Include expenses paid for with non-cash government assistance if you know
 the value of such assistance and have included it on Schedule I: Your Income
 (Official Form 1061.)                                                                                                          Your expenses


 4       The rental or homeownershipexpensesforyour residence. Includefirst mortgage
         payments and any rent for the ground or lot.                                                          4. $                             700.00

         If not included in line 4:

         4a.     Real estate taxes                                                                            4a. $.                                  0.00
         4b.     Property, homeowner's, or renter's insurance                                                 4b.   $                                 0.00
         4c.     Home maintenance, repair, and upkeep expenses                                                4c. $                                   0.00
         4d.     Homeowner's association or condominium dues                                                  4d. $                                   0.00
5. Additionalmortgage paymentsforyour residence,suchashomeequityloans                                          5. $                                   0.00



Official Form 106J                                                       ScheduleJ: Your Expenses                                                            page 1

           Case 2:19-bk-03719-DPC                           Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                                           Desc
                                                            Main Document    Page 25 of 36
          Debtor 1 LAMONTOAKLEY
                                                                                                                Casenumber(ifknown)
          6.     Utilities:
                 6a. Electricity,heat,naturalgas
                 6b. Water, sewer, garbagecollection                                                                 6a.      $
                                                                                                                                              150.00
                                                                                                                     6b. $
                 ^" ^tephone-cett phone'lnternet. satel"te, andcableservices                                         6c.      $
                                                                                                                                                  50. 00
                              r. Specify:                                                                                                    100.00
         7.                                                                                                          6d. $
                Foodandhousekeepingsupplies                                                                                                    0.00
         8.                                                                                                              7. $
                Childcareandchildren'seducationcosts                                                                                         360.00
         9.                                                                                                              8. $
                Clothing, laundry, anddry cleaning                                                                                                 0.00
         10.    Personal care products andservices                                                                       9. $                      0. 00
         11.    Medicalanddentalexpenses                                                                            10. $
         12.                                                                                                        11. $
                                                                                                                                                   0.00

        13.
                SrannoTSieonca'rnpTyd^^^^^^^^^^ maintenance-busortrainfare-                                         12. $
                                                                                                                                                   0. 00

        14.     S2^1SteLrecreation-newspaPere-     ma9"-s,andbooks
                                   religious donations"'"""'                                                        13. $
                                                                                                                                             300.00
                                                                                                                                               0.00
        15.     Insurance.                                                                                          14. $                         0. 00
               ?50anotLKdseuSi         nce   deducted from your p^   or   included '. " "nes 4   or   20.

               15b. Health insurance                                                                              15a. $
                                                                                                                                                  0.00
               15c. Vehicle insurance                                                                             15b. $
                                                                                                                  15c. $
                                                                                                                                              0. 00
               15d. Otherinsurance.Specify:                                                                                                 215. 00
                                                                                                                  15d. $
        1e" S3yDOnotincludetaxesdeductedfromyourP^or'"oludedinlines4 or20.                                                                    0. 00
        17. Installment orleasepayments:                                                                           16. $
                                                                                                                                                  0. 00
               17a.   Carpayments forVehicle'1
               17b.   Carpayments forVehicle 2                                                                    17a.
                                                                                                                                            588.00
               17c.   Other. Specify:                                                                             17b.
                                                                                                                 17c.
                                                                                                                                              0.00
               17d.   Other. Specify:                                                                                                         0. 00
                                                                                                                 17d.
    ^ ^SS^^nSTsSS.SS^ly^didn.otrePort-                                                                                                        0.00

    .. ^^^. K^^S^^s^^V
    19.

    20.
                                                                                                                  18. $
                                                                                                                          $
                                                                                                                                           900. 00
                                                                                                                                              0.00
                                                                                                                 19.
              ?sea.rss^n^t              not included
                   Mortgagesonotherproperty'
                                             included         in lines 4 or 5 ofthis form
                                                                                          or °"             ^e^e/;L. /^e.
              20b. Real estate taxes                                                                             20a. $
                                                                                                                20b. $
                                                                                                                                             0.00
           200 pr°Perty. homeowner's, orrenter's insurance                                                                                   0. 00
             3. Maintenance, repair,andupkeepexpenses'                                                          20c. $
                                                                                                                20d. $
                                                                                                                                             0.00
   21
           20e. Homeowner-s association orcondominium'dues                                                                                   0.00
           Other:Specify:                                                                                       20e. $
                                                                                                                                             0.00
                                                                                                                 21. +$
   22. Calculateyourmonthly expenses                                                                                                         0.00
           22a.Add lines4 through 21.
          2222cb: ACJdp;;i;e.l2 1°;T^pensesforD^^), ifany,
          22c.Addline22aand22b. Theresultisyourmonthlyexpenses'
                                                                             from Official Form 106J.2                                3, 363.00

  23                                                                                                                                  3, 363.00
          Calculateyourmonthlynetincome.
          ?^ copyline-12(ywrcom^dmonthlyincome)fromSchedi                                                       23a. $
          23b. Copyyourmonthlyexpenses from"line22c above"                                                                             3, 369.00
                                                                                                                23b. -$
                                                                                                                                       3,363.00
          23C-rss's^ss. ""'"10^1"""                                                                             23C $                       6. 00
  24.
         ^S^^^^^SX^^^^^j'^^.                                                              y^
         modificafentothetermsofyourmortgage? '"' '""' "" '"'"'WIIr"ntneyearordoyouexPe<ayourmortgagepaymenttoin
               No.
          D Yes.               Explainhere:




OfficialForm 106J
                                                                     ScheduleJ:YourExpenses
                                                                                                                                                      page 2
               Case 2:19-bk-03719-DPC                       Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                                  Desc
                                                            Main Document    Page 26 of 36
        Fill in this information to identify your case:
                               LAMONT OAKLEY
                               First Name
                                                                     Middle Name        Last Name
       Debtor 2
       (Spouse if, filing)     First Name                            Middle Name        LastName
       UnitedStatesBankruptcyCourtforthe:                   DISTRICTOFARIZONA
      Case number
      (ifknown)                               -

                                                                                                                                 D Check ifthis is an
                                                                                                                                   amendedfiling

     Official Form 106Dec
     Declaration Aboutan Individual Debtor's Schedules                                                                                                  12/15
    Iftwomarriedpeoplearefilingtogether,both^ equally . sponsibleforsupplyingcor.ctinformation.
   S's^SSS^^^^wsr^'sss^^
                       Sign Below


           DidyoupayoragreetopaysomeonewhoisNOTanattorneytohelpyoufilloutbankruptcyforms?
           D      No

                  Yes. Nameofperson              SHERIA. BARRIOS
                                                                                                              Attach Bankruptcy Petition Prepawr-s Notice.
                                                                                                                       Z andSignature(OfficialForm 119)
         Under pen
        th'a??hepyenre^p
        that they        c 'eT' rethat' havereadthesummaryandschedulesfiledwiththisdeclarationand
         x

                    MONTOA EY
                 ignature of Debtor 1                                                   SignatureofDebtor 2

               Date A ril 1, 2019                                                       Date




Official Form 106Dec
Software Coi
                                                            DeclarationAboutanIndividualDebtor's Schedules
                                            LLC-www. bestcase. com
                                                                                                                                          BestCaseBankruptcy




                Case 2:19-bk-03719-DPC                               Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                         Desc
                                                                     Main Document    Page 27 of 36
      Fill in this information to identify your case:
      Debtor 1                 LAMONT OAKLEY
                               First Name                         Middle Name                  Last Name

      Debtor 2
   (Spouse if, filing)         First Name                         MiddleName                   Last Name


   United States Bankruptcy Courtforthe:                   DISTRICTOFARIZONA

   Case number
   (if known)
                                                                                                                                            D Check if this is an
                                                                                                                                              amended filing


  Official Form 107
  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/15
  BeJis-completeandaccurateasPossible.Iftwomarriedpeoplearefilingtogether,bothareequallyresponsibleforsupplyir
                :ion. Ifmorespaceis needed,attacha separatesheettothisform.Onthetopofanyadditional']
                            ). Answerevery question.

   Part 1:         Give DetailsAbout Your Marital Status and WhereYou Lived Before

  1.     What is your current marital status?

         D       Married
                 Not married

 2.      Duringthe last3 years, haveyoulivedanywhereotherthanwhereyou livenow?
         D       No
                 Yes. Listall ofthe placesyou lived inthe last3 years. Donot includewhereyou live now.
         Debtor 1 Prior Address:                                        Dates Debtor 1          Debtor 2 Prior Address:                           Dates Debtor 2
                                                                        lived there                                                               lived there
         5956 WEST GOLDEN LANE                                          From-To:                D SameasDebtor 1                                  D SameasDebtor 1
         Glendale, AZ 85302                                             1-2012-4-2017                                                             From-To:




 3^WHhlnthe^ast8yeare'.dldyou^YerliYe witha SPOUSeorle9aleq""vale"ti"a community propertystateorterritory? {Communih
 stetesandterritoriesincludeArizona,California, Idaho,Louisiana,Nevada;NewMexico,PuertoRico,"Texas,WashTngton'and'Wisconsin')"
                No
        D Yes. Make sureyou fillout Schedule H:YourCodebtors (Official Form 106H).
  Part 2          Explain the Sources of Your Income


4' Dl,dyou.haveanyi"comefrom emPloymentor from operatinga businessduringthisyearorthetwo |
   Fillinthetotalamountofincomeyoureceivedfromalljobsandatibusinesses,includTng'part^time'a'cfivitie^.'
                 arefilinga joint caseandyou have incomethatyou receivetogether, list itonlyonce'under'DebtorT
        D       No
                Yes. Fill in the details.

                                                      Debtor 1                                                     Debtor 2
                                                      Sources of income                  Gross income              Sources of income              Gross income
                                                      Check all that apply.              (before deductions and    Check all that apply.          (before deductions
                                                                                         exclusions)                                              and exclusions)
 From January 1 of current year until                     ^^ ^»«:.. :.                              $15, 506. 00   D Wages, commissions,
 thedateyouflledfor-bank^tc^- ^Sp?mmissions'                                                                       bonuses, tips
                                                      d Operating a business                                       D Operating a business
OfficialForm107                                           StatementofFinancialAffaireforIndividualsFilingforBankruptcy                                              page 1
Software Copyright (c) 1996-201 8 Best Case, LLC - www. bestcase. com
                                                                                                                                                      Best Case Bankruptcy
                Case 2:19-bk-03719-DPC                              Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                                     Desc
                                                                    Main Document    Page 28 of 36
   Debtor 1        LAMONTOAKLEY                                                                                 Case number {ifknown)



                                                        Debtor 1                                                      Debtor 2
                                                       Sources of income                  Gross income                Sources of income              Gross income
                                                       Check all that apply.              (before deductions and      Check all that apply.          (before deductions
                                                                                          exclusions)                                                and exclusions)

   For last calendar year:                                                                           $55, 547. 00     D Wages, commissions,
                                                         Wages, commissions,
   (January 1 to December 31, 2018)                                                                                   bonuses, tips
                                                       bonuses, tips
                                                       D Operatinga business                                          D Operating a business

   For the calendar year before that:                     Wages, commissions,                        $53, 367. 00     D Wages, commissions,
  (January1 to December31, 2017)                       bonuses, tips                                                  bonuses, tips

                                                       D Operatinga business                                          D Operating a business


 5.     Did you receive any other income during this year or the two previous calendar years?
        Ln.c^?^r!c-°T^I'?gardless ofwh.eth®rthatlncome i.s taxable Examplesofotherincomearealimony; childsupport; SocialSecurity, unemployment,
        a.?--?-Tr£u.l!l.icJ^n^f't-payrne."ts;Pensions;rentalincome;interest;dividends;moneycollectedfromlawsuits;royalties;andgamblingandlottery
       winnings. Ifyou are filing a joint case and you have income that you received together, list it only once under Debtor 1.
       .




        Listeach source andthe gross income from each source separately. Do not include income that you listed in line 4.
              No
        D Yes. Fill in thedetails.
                                                      Debtor 1                                                       Debtor 2
                                                      Sources of income                   Gross income from          Sources of income              Gross income
                                                      Describe below.                     each source                Describe below.                (before deductions
                                                                                          (before deductions and                                    and exclusions)
                                                                                          exclusions)

  Part 3:      List Certain Pa ments You Made Before You Filed for Bankru c

 6. Are eitherDebtor1 's or Debtor2's debts primarily consumerdebts?
       D No. NeitherDebtor 1 norDebtor2 hasprimarily consumer debts. Consumer debtsaredefined in 11U. S.C.§ 101(8)as"incurred
                      individual primarily for a personal, family, or household purpose."

                      Owingthe90 daysbeforeyoufiledforbankruptcy,didyou payanycreditora total of$6,425*or more?
                       1-1 No.       Goto line7.
                       1-1Yes Lis.tbeloweachcreditortowhomyoupaida totalof$6,425*ormoreinoneormorepaymentsandthetotalamountyou
                                     paid that creditor. Do not include payments fordomestic support obligations, such as child support and alimony Also.'do
                                     not include payments to an attorney for this bankruptcy case'.      ~                    ---,-,--. --.. --..... -..,.... -..,
                       * Subjectto adjustment on4/01/19 andevery 3 yearsafterthatforcasesfiled on orafterthedateofadjustment.
             Yes. Debtor1 or Debtor2 or both haveprimarily consumerdebts.
                  During the 90 days before you filed for bankruptcy, did you pay any creditor a total of$600 or more?
                           No.       Go to line 7.
                           Yes       Listbeloweach creditortowhomyou paida total of$600ormore andthetotal amount you paidthatcreditor. Do not
                                     includepaymentsfordomesticsupportobligations,suchaschildsupportandalimony.Also,' donot7nclude~pavme'ntstoan
                                     attorney for this bankruptcy case.


       Creditor's Name and Address                                     Dates of payment         Total amount        Amountyou           Was this payment for.
                                                                                                         paid            still owe




OfficialForm107                                          StatementofFinancialAffairsforIndividualsFilingforBankruptcy                                             page 2
Software Copyright (c) 1S96-2018 Best Case, LLC - www. bestcase. com
                                                                                                                                                       BestCaseBankruptcy

             Case 2:19-bk-03719-DPC                                Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                                       Desc
                                                                   Main Document    Page 29 of 36
   Debtor 1        LAMONTOAKLEY                                                                                    Case number (if known}



  7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debtyou owed anyone who was an insider?
        Insidersinclude yourrelatives; anygeneral partners; relatives ofanygeneral partners; partnerships ofwhichyou area general partner; corporations
        ?f^^_you-are. ano!ficer'director'Pers°"in c. ontrol.orownerof20%ormoreoftheirvotingsecurities;and'anymanagingagent," induding~one~for
        a businessyou operate asa sole proprietor. 11 U. S.C. § 101. Include payments fordomestic'support obligations', such aschild supportVnd''
        alimony.

              No
        D Yes. Listall paymentsto an insider.
           Insider's Name and Address                               Dates of payment           Total amount               Amount you            Reason for this payment
                                                                                                               paid            still owe

  8.    Within1 yearbeforeyoufiledforbankruptcy,didyoumakeanypaymentsortransferanyproperty onaccountofa debtthatbenefitedan
        Includepaymentson debtsguaranteedorcosignedbyan insider.
              No
        D Yes. List all payments to an insider
        Insider'sNameandAddress                                    Datesofpayment              Total amount               Amount you           Reason for this payment
                                                                                                              paid          still owe          Include creditor's name
  Part4:       Identify LegalActions, Re ossessions,and Foreclosures

 9. Within1 yearbeforeyoufiledforbankruptcy,wereyoua party inanylawsuit,courtaction,oradministrative
             all such matters,   including personal injury     cases, small claims actions,   divorces,       collection suits, paternity   actions1'
       modifications, and contractdisputes.                                                               '                 -,,---....-, -.-..-,

       D      No
              Yes. Fill in the details.
        Case title                                                 Nature of the case         Court or agency                                  Status of the case
        Case number
        1 STOPMONEYCENTERS,LLC                                     CIVIL                      NORTH VALLEY JUSTICE                             D Pending
        CC2015140496SC                                                                        COURT                                            D On appeal
                                                                                              14264W. TIERRABUENA                              D Concluded
                                                                                              LN.
                                                                                              Surprise, AZ 85374

 10
       SknaVt^abp%1nyd°^Ttdh?dreSKy-was                                 any   ofyour property reP°ssessed- forec'osed. ^^                         attached, seized,    or   levied?



             No. Go to line 11.
       D Yes. Fill in the informationbelow.
       CreditorNameandAddress                                      DescribetheProperty                                              Date                              Value of the
                                                                                                                                                                         property
                                                                   Explainwhat happened

11 withi.n9° days*.before you_filed forbankruPtey. didanycreditor, including a bankorfinancial institution, set offanyamounts from your
       accountsor refuseto makea paymentbecauseyou oweda debt?
             No
       D     Yes. Fill in the details.
       CreditorNameandAddress                                      Describetheactionthecreditortook                                 Dateactionwas                           Amount
                                                                                                                                    taken

12 wit,Mn»l^bSfore»you/uedfo^tank^^^^^^
   court-appointed receiver, a custodian, or anotherofficial?
                                                                                    property
                                                                                    ' "
                                                                                             inthepossession
                                                                                           ' .
                                                                                                             ofanassignee forthebenefitofcreditors, a
                                                                                                        ------o------.. w. ^. »»., ^,..,
             No
       D     Yes




OfficialForm107                                       StatementofFinancialAffairsforIndividualsFilingforBankruptcy                                                            pages
Software Copyright (c) 1996. 201SBeslCase. LLC-www.bestcase. com
                                                                                                                                                               Best Case Bankruptcy

             Case 2:19-bk-03719-DPC                            Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                                                  Desc
                                                               Main Document    Page 30 of 36
      Debtor 1       LAMONTOAKLEY
                                                                                                      Case number (ifknown)


      Part 5:        ListCertainGifts andContributions

     13. Withi^2
            No yearsbeforeyoufiledforbankruptcy,didyougiveanygiftswitha totalvalueofmorethan$600perperson?
           D Yes. Fill inthedetailsforeach gift.
           Gifts with a total value of more than $600               Describethe gifts
           per person                                                                                                Datesyou gave                  Value
                                                                                                                     the gifts
           Personto WhomYou GavetheGiftand
           Address:


    14. Wit.^ yea.beforeyoufiledforbankruptcy,d,d yougiveanygiftsorcontr.but.onswitha totalvalueof .orethan$600toanycharity?
         D Yes.Fillinthedetailsforeachgiftorcontribution.
          SSt6?Outions                to char   ies that total     Describe what ^ contributed

          Charity's Name                                                                                            contributed
          Address(Number,Street,City,StateandZIPCode)
    Part 6:       List Certain Losses


   15 S%beforeyoufiledforbankruptcyorsinc^oufitedf<>^"^Ptey. d.d youloseanythingbecauseoftheft,fire,otherdisaster,
                No
        1-1 Yes. Fill in the details.
         Describe the property you lost and              Describeanyinsurancecoverageforthe loss
         howthe loss occurred"                                                                                      Dateofyour       Valueof property
                                                         Includetheamountthatinsurancehaspaict.Listpendir           loss                            lost
                                                         insurance claims on line33ofScheduleA/B: Property.
   Part 7;        List Certain Pa ments or Transfers

  16 =M^?s. ^^s^M, ^s.Ms?9u"y°u'b'h""wor-. ny-toa-
        includeanyattorneys,bankruptcypetitionprepay= =e^g"augenciesforservicesrequiredinyourbankruptcy.
       D      No
              Yes. Fill in the details.
        Person WhoWas Paid
        Address                                                                                                    Date payment            Amount of
                                                                  transferred
        Email orwebsiteaddress                                                                                     or transfer was            payment
        Person WhoMade the Payment, if NotYou                                                                      made
        SHERI A. BARRIOS                                         CASH
        723 W. POLK ST.                                                                                            3-29-2019                 $200.00
        Phoenix, AZ 85007
       sheridocprep@gmail.com

 17. Within 1

      ^ss^sssr^''^^^-'"''-'-"'-
             No
      D Yes.Fillinthedetails.
       Person WhoWas Paid
      Address                                                    Description and value of any                     Date payment
                                                                 transferred                                                              Amount of
                                                                                                                  or transfer was           payment
                                                                                                                  made




OfficialForm107                                    StatementofFinancialAffairsforIndividualsFilingforBankruptcy                                 page 4
SoftwareCopyright(c)1996.2018BestCase,LLC-www.bestcase.com
                                                                                                                                     BestCaseBankruptcy
              Case 2:19-bk-03719-DPC                         Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                            Desc
                                                             Main Document    Page 31 of 36
        Debtor1 LAMONTOAKLEY
                                                                                                       Case number (ifknown}


                                                                                        ^herwisetransferanypropertytoanyone,otherthanproperty
            includegiftsandtransfers thatyou                                                                                    on your property). Do not
                   No
           D Yes. Fill inthedetails.
            Person Who Received Transfer
            Address                                             Description and value of
                                                                property transferred                      DSbea"yprof)erty or.           Datetransferwas
                                                                                                          paymentsreceivedor debts       made
            Person's relationship to you                                                                  paidin exchange

    n^.%s.fo.s;sss^d*su
                  No
                                                                       »
                                                                              "'"-ny-"-". -<~..                       o-..., »^»..

          D
          a       Yes. Fillinthedetails.
           Nameoftrust
                                                               Description and value ofthe property transferred                         DateTransferwas
                                                                                                                                        made

   20
       Pans: UstofCertainF.nancialAccounts, n, strun,ents,Aa^Deos.t Boxes,andStoraeUnits
          S^^SK"°rb'"kmpte"'n"ny""°c"1-°" ---"..                                                                               or.oryo-..,. ^.


         ^^.sv.^^^^s'^^s^^-^'^^. ^^'z^
         D Yes.Fillinthedetails.
         Nameof Financ'a"nstitution and                  Last4 die
          ^ess. Nu^s^c^^z. p                             ^nSS,                          K^^:ountor             ^";co^ntwas . . Lastbalance
  .. SKS^,
  21
     Z,.^^Z"....
           ^ru
                 ~m°" 's"'"
                          ;:;,,.,          h-v-w
                                                    h'>-"»^»»". «. ^-p^. n,.*^..,..,
                                                                                                                                        ^s
                                                                                                                               _,,,           ^,,^

              No
        D Yes. Fill in thedetails.
         Name of Financial Institution
         Address (Number,Street,City,StateandZIPCode)       ^°^e.hadaccesstoit? »,
                                                                                                   Describethecontents                  Do you still
                                                            StateandZIPCode)' " '"" *""                                                 have it?

 ... H^,«^-.n--"^»^^^, ^^, ^, ^^^^_^^
             No
        D Yes. Fill in thedetails.
        NameofStorage Facility
        Address (Number,Street,City,StateandZIPCode)       jM ^else      has or had access
                                                                                                   Describe the contents
                                                                                                                                       Do you still
                                                           Address (Number, Street Cit                                                 have it?
                                                           StateandZIPCode)' ---"
 Part9: IdenUQ^Prgpe YouHoldorControlforSomeoneElse
23 tess"- -«".-e. ^^, ^,^,, -.on.,.^,,T, ^,
           No
       D Yes. Fill in the details.
       Owner's Name
                                                          Where is the
       Address(Number,Strtet,CHy,StateandZIPCode)         (Jfumbar, Street, City, State'and ZIP   Describethe property                             Value

Part10. GiveDetailsAbout Environmental Information
ForthepurposeofPart10,thefollowingdefinitionsapply:

=T-:r:rj=r---=~-===;==---.                                                                                                            Best Case Bankruptcy
              Case 2:19-bk-03719-DPC                    Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                                   Desc
                                                        Main Document    Page 32 of 36
      Debtor 1        LAMONTOAKLEY                                                                              Case number(ifknown)


         toxicsubstances'wastes"or. materia'J"to theair, land, soil, surface water, groundwater, orother medium, including statutes or
         regulations controlling the cleanup of these substances, wastes, or material.
         S/temeansanylocation,facility, orproperty asdefinedunderanyenvironmental law,whetheryou nowown,operate, orutilize itorused
         to own, operate, or utilize it, including disposal sites.
         Hazardousmaterialmeansanythinganenvironmentallawdefinesasa hazardouswaste,hazardoussubstance,toxicsubstance,
         hazardous material, pollutant, contaminant, or similar term.

  Report all notices, releases, andproceedings thatyou knowabout, regardless ofwhenthey occurred.
  24. Hasanygovernmentalunitnotifiedyouthatyoumaybeliableorpotentiallyliableunderorinviolationofanenvironmentallaw?
                 No
         D Yes. Fill in thedetails.
          Name of site
                                                                     Governmental unit                             Environmentallaw,ifyou            Date of notice
         Address (Number, Street, City, StateandZIPCode)             Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

  25. Have you notified any governmental unit of any release of hazardous material?
               No
         D Yes. Fill in the details.
         Name of site
                                                                     Governmentalunit                             Environmentallaw,ifyou             Date of notice
         Address (Number, Street, City,StateandZIPCode)              Address (Number,Street,City,Stateand         know it
                                                                     ZIPCode)

 26. Haveyou beena party inanyjudicial oradministrative proceeding underanyenvironmental law?Includesettlements andorders.
              No
        D Yes. Fill in the details.
         Case Title                                                  Court or agency                          Nature of the case                    Status of the
         Case Number                                                 Name                                                                           case
                                                                    Address (Number, Street, City,
                                                                    State and ZIP Code)

  Part 11: _Give DetailsAboutYourBusinessor Connectionsto An Business

 27. Within4 yearsbeforeyoufiledforbankruptcy, didyouowna business orhaveanyofthefollowing connections toanybusiness?
              D A soleproprietororself-employed ina trade,profession,orotheractivity,eitherfull-timeorpart-time
              D A member ofa limited liability company (LLC)orlimited liability partnership (LLP)
              D A partnerina partnership
             D Anofficer,director,ormanagingexecutiveofa corporation
             n Anowner ofat least 5%ofthe voting orequity securities ofa corporation
             No. None of the above applies. Go to Part 12.
        D Yes.Checkallthatapplyaboveandfill inthedetailsbelowforeachbusiness.
        Business Name                                           Describe the nature ofthe business                 Employer Identification number
        Address
        (Number, Street, City, State and ZIP Code)                                                                 Donot includeSocialSecurity numberor ITIN.
                                                                Nameofaccountantor bookkeeper
                                                                                                                  Dates businessexisted
28'
       SuUynla ^S,yooruoTedfparr5^                               did you   give   a   flnancial statement   to anyone about your business?   lnc'ude a" financial


             No
       D Yes. Fill in the details below.
       Name                                                 DateIssued
        Address
        (Number,Street,City,StateandZIPCode)

 Part 12: Si n Below

HiavereadtheanswersonthisStatementofFinancialAffairsandanyattachments,andI declareunderpenaltyofperjurythattheanswers
OfficialForm107                  StatementofFinancialAffairsforIndividualsFilingforBankruptcy - - - -      ~~~~""^^
SoftwareCopyright(c) 1996-2018 BestCase,LLC- www.bestcase.com
                                                                                                                                                    Best Case Bankruptcy

             Case 2:19-bk-03719-DPC                         Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                                           Desc
                                                            Main Document    Page 33 of 36
    Debtor 1     LAMONTOAKLEY                                                                                    Case number (if known)



   are^trueandcorrecLlunderetand   thatmakinga falsestatement,concealingproperty,orobtainingmoneyorpropertybyfraudinconnection
   ^itf1, \b   "J<j^?tcy
                    ase can result in          fines up to      $250, 000,   or   imprisonmentfor   up   to'20   years, or boVtf.
   18 U.S . §§15 ,                19, nd 3571.


        MONT OAKLEY                                                          Signature of Debtor 2
   Signature of Debtor 1

   Date j^pril 1, 2019                                                       Date

  DidyouattachadditionalpagestoYourStatementofFinancialAffairsforIndividualsFilingforBankruptcy(OfficialForm
    No
  a Yes

  DMyoupayoragreetopaysomeonewhoisnotanattorneytohelpyoufill outbankruptcyforms?
  D No
     ^Yes.NameofPerson SHERIA. BARRIOS                               AttachtheBankruptcyPetitionPreparer-sNotice, Declaration, andSignature(OfficialForm




OfficialForm107                                    StatementofFinancialAffairsforIndividualsFilingforBankruptcy                                        page 7
SoftwareCopyright(c) 1996-2018BestCase, LLC- www.bestcase.com
                                                                                                                                           Best Case Bankruptcy

               Case 2:19-bk-03719-DPC                        Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                                 Desc
                                                             Main Document    Page 34 of 36
   Fill in this information to identify your case:
   Debtor 1                  LAMONT OAKLEY
                             First Name                          Middle Name                 Last Name

   Debtor 2
   (Spouse if, filing)       First Name                          Middle Name                 Last Name

   United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

   Case number
   (if known)
                                                                                                                                 D Check if this is an
                                                                                                                                   amended filing


  Official Form 108
 Statement of Intention for Individuals Filin Under Cha ter 7                                                                                        12/15

 Ifyou arean individualfiling underchapter7, you mustfill out thisform if:
     creditors have claims secured by your property, or
     you haveleased personalproperty andthe leasehasnotexpired.
 YoumustfiletMsformwithithecourtwithin30daysafteryoufileyourbankruptcy petition orbythedatesetforthemeeting ofcreditors,
                whicheveris earlier,unlessthecourtextendsthetimeforcause.Youmustalsosendcopiesto thecreditorsandlessore'vou'list
                on the form


 Iftwo married people arefilingtogether in a joint case, both areequally responsible forsupplying correct information. Both debtors must
                sign and date the form.

 Beascompleteandaccurateaspossible.Ifmorespaceis needed,attacha separatesheettothisform.Onthetooofanyadditic
                write your name and case number(if known).                                                                  "' " -"' ---- .-=-

  Part 1         ListYour Creditors Who HaveSecuredClaims

 1 Foranycred.itore
             below.
                   thaty°"Nstedinpart1 ofScheduleD:CreditorsWhoHaveClaimsSecured
                                                                            .
                                                                                byProperty (OfficialForm106D),fill inthe
                                                                                      - -- , ------_.. -.... . "_"
     Identifythecreditorandthepropertythatiscollateral                          Whatdoyouintendtodowiththepropertythat        Didyouclaimtheproperty
                                                                                securesa debt?                                as exemptonScheduleC?

     Creditor's          GLOBAL LENDING SERVICE                                 D Surrender the property.                     D No
     name:
                                                                                D Retain the property and redeem it.
                                                                                  Retain the property and enter into a           Yes
     Descriptionof 2018 MITSUBISHIOUTLANDER
                                                                                   ReafTirmation Agreement.
     property
                                                                                  Retain the property and [explain]:
     securing debt:                                                              CONTINUE TO MAKE REGULAR
                                                                                PAYMENTS

                _List Your Unexpired Personal Pro e                    Leases
 -OLanyunexl"red. pe.reonal Pr°P®rtylease thatyou listed in Schedule G: Executory Contracts andUnexpired Leases(Official Form 106Gt.fill
            mformat!on-below-Do notlist real®statoleases- u"exPiredleasesareleasesthatarestilTin effect?th7lease~periodh"as not'yet"en'd&
      mayassume an unexpired personal property lease ifthe trustee does notassume it. 11 U.S.C.§ 365(p)(2).
        .




 Describeyourunexpiredpersonal property leases                                                                           Will the lease be assumed?
 Lessor's name:
                                                                                                                         D No
 Description of leased
 Property:
                                                                                                                         D Yes
 Lessor's name:
                                                                                                                         D No
 Description of leased
 Property:
                                                                                                                         D Yes


OfficialForm 108                                          StatementofIntentionforIndividuals FilingUnderChapter 7                                      page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com
                                                                                                                                            Best Case Bankruptcy




                Case 2:19-bk-03719-DPC                             Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                           Desc
                                                                   Main Document    Page 35 of 36
    Debtor 1     LAMONT OAKLEY                                                                     Case number (ifknown)


   Lessor's name:
                                                                                                                           D No
   Description of teased
   Property:
                                                                                                                           D Yes

   Lessor's name:
                                                                                                                           a No
   Description of leased
   Property:
                                                                                                                           D   Yes
   Lessor's name:
                                                                                                                           D   No
   Description of leased
   Property:
                                                                                                                           D Yes

   Lessor's name:
                                                                                                                           D No
   Description of leased
   Property:
                                                                                                                           D Yes

  Lessor's name:
                                                                                                                           D No
  Description of leased
  Property:
                                                                                                                           D

  Part 3:      Si n Below


 ?odpeerEet"hal is°^PU ryt'' decu?e tISd heaa^e.        indicated my mtention about any property of
                                                                                                    my estate that secures a debt and a"y Personal




               ONTOA LEY                                                            Signature of Debtor 2
         ignature of Debtor 1


        Date        April 1, 2019                                               Date




Official Form 108
                                                   Statement of Intention for Individuals Filing Under Chapter 7                                 page 2
SaftwarsCopyright(c) 1996-2018BestCase, LLC-www.bestcase.com
                                                                                                                                      Best Case Bankruptcy



            Case 2:19-bk-03719-DPC                         Doc 13 Filed 04/01/19 Entered 04/02/19 09:36:00                             Desc
                                                           Main Document    Page 36 of 36
